Citation Nr: 0020190	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left leg numbness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The claim of entitlement to service connection of left leg 
numbness is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection of left leg 
numbness is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304.  In addition, certain 
chronic diseases, including organic diseases of the nervous 
system, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The initial question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection for left leg numbness.  In this regard, 
the veteran has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded;" that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Evidence and not merely 
allegations must support a well-grounded claim.  Tirpak v 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  Morton v. West, 12 Vet. App. 477, 
486 (1999).

A review of the veteran's service medical records (SMRs) does 
not reflect any reference to a preexisting left leg disorder 
at the time of his enlistment physical examination, dated in 
April 1974.  The veteran was first treated for complaints 
related to left leg numbness in July 1974.  He complained of 
numbness in his thigh for the previous three weeks.  The 
impression was possible lateral femoral nerve entrapment, 
mildly symptomatic with no evidence of disc disease.  The 
veteran was afforded a neurology consultation in August 1974.  
He gave a history of a "high up" fracture of the left femur 
when he was age 4 or 5.  Physical examination reported a 
sensory patch at the left anterior thigh.  Strength and 
reflexes were both noted as within normal limits.  The 
impression was sensory disturbance in the distribution of the 
left femoral nerve, questionable as to secondary to old 
injury.  He was placed on a temporary profile for nerve 
injury to the left leg.  An entry dated in October 1974 noted 
that the veteran continued to complain of pain in the left 
leg.  The July 1975 separation physical examination was 
negative for any findings relating to the left leg.  A 
history of leg trouble was noted on the Report of Medical 
History.

The veteran submitted his claim for compensation in July 
1998, alleging numbness of the left leg above the knee and 
extending to the left hip.  He added that the condition began 
during basic training and persisted to the present time.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 C.F.R. 
§ 3.304(b).

In this case, there was no notation of the veteran's 
childhood fracture of the left leg noted on his entry 
physical examination.  The history of the injury was not 
related until the veteran sought treatment for complaints of 
left leg numbness.  The SMRs do not make a connection between 
the veteran's complaints of numbness and his old fracture.  
Rather, such an association is questioned.  Accordingly, the 
Board finds that there is no preexisting injury for 
consideration and that the veteran is presumed to have been 
in sound condition at the time of his enlistment.

The veteran was afforded a VA orthopedic examination in 
September 1998.  The veteran related a history of burning and 
numbness in his left thigh since service.  X-rays of the left 
femur were interpreted to show a non-specific cortical 
thickening and mixed lucency and sclerosis in the trabecular 
patter of the proximal shaft of the femur.  A bone scan of 
the left femur was interpreted as normal.  The examiner's 
diagnosis was rule out neuropathy of the left thigh.  

The veteran testified at a hearing at the RO in April 1999.  
He stated that he suffered a broken left leg when he was a 
child.  The fracture healed without any problems.  Left leg 
numbness began in service when he performed a certain 
activity during basic training.  He was treated in service 
and placed on a profile.  He described his pain as a burning 
sensation that was above his left knee but below his hip.  He 
had not received any treatment for his left leg complaints 
since service.  He took aspirin and other medications on his 
own to treat his symptoms.  He had not received a diagnosis 
regarding his complaints since his period of service. 

The veteran has failed to provide any evidence of a 
disability involving his left leg.  He has complained of a 
burning sensation and numbness in the left leg but no 
diagnosis was provided.  Further, there has been no objective 
medical evidence to link the veteran's current complaints of 
burning and numbness to service.  The only other symptom 
identified is pain.  The Board notes "that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282,285 (1999).  Absent proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..." Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The veteran has not provided such 
medical opinions.  The assertions of a lay party on matters 
of medical causation or diagnosis are not sufficient to make 
a claim well grounded.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Therefore, without competent evidence of a current 
disorder, and competent evidence linking the disorder to 
service this claim must be denied as not well grounded.

The Board has considered the veteran's claims of continued 
left leg numbness under 38 C.F.R. § 3.303(b) and Savage.  
However, while the veteran's service record evidence 
documents treatment for complaints of left leg numbness in 
service and while he has provided competent lay evidence of 
continued, burning, numbness and pain, he still has not 
provided the required nexus through medical evidence.  The 
holding in Savage does not relieve the veteran of the burden 
of providing a medical nexus for his claimed condition.  
Voerth v. West, 13 Vet. App. 117, 120-121 (1999).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Entitlement to service connection for numbness of the leg is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

